PER CURIAM
Jacob Ragland appeals the denial of his Rule 29.15 motion without an evidentiary hearing. Ragland raises three points on appeal claiming the motion court erred because his trial counsel was ineffective for (1) untimely requesting jurors be allowed to take notes, (2) failing to examine various witnesses regarding one of the victims, J.F., seeing his mother ("Mother"), engage in sexual intercourse, and (3) failing to examine various witnesses regarding J.F. watching pornography. Finding no error, we affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).